 


109 HR 4123 IH: Air Cargo Fire and Rescue Enhancement
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4123 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Weldon of Pennsylvania (for himself, Mr. Wilson of South Carolina, and Mr. Brown of South Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend section 44706 of title 49, United States Code, to require operating certificates for airports at which large cargo operations are conducted. 
 
 
1.Short titleThis Act may be cited as the Air Cargo Fire and Rescue Enhancement Act. 
2.Airport operating certificates 
(a)In generalSection 44706(a)(1) of title 49, United States Code, is amended— 
(1)by inserting (A) before that serves; 
(2)by inserting or after the semicolon at the end; and 
(3)by adding at the end the following: 
 
(B)that serves an air carrier operating aircraft that provide all cargo air transportation and have a maximum certificated gross take-off weight of 100,000 pounds or greater;. 
(b)RegulationsThe Administrator of the Federal Aviation Administration shall issue a notice proposed rulemaking to implement the amendment made by subsection (a) not later than 180 days after the date of enactment of this Act and shall issue a final rule to implement such amendment not later than 365 days after such date of enactment. 
(c)Implementations 
(1)In generalSubject to paragraph (2), the regulation issued under subsection (b) shall take effect on the 180th day following the date of its issuance. 
(2)Delayed implementationAn airport operator that is affected by the regulation issued under subsection (b) may request from the Administrator, and the Administrator may grant such operator, up to a 2-year period from the date the regulation is issued to begin implementation of the regulation and the amendment made by subsection (a).  
 
